Citation Nr: 0808024	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-15 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether an April 26, 2002 rating decision that denied 
entitlement to direct service connection for an adjustment 
disorder with mixed emotional features (claimed as a 
neuropsychiatric disorder) is final, to include whether there 
was clear and unmistakable error (CUE) in the April 26, 2002 
rating decision.

2.  Entitlement to secondary service connection for an 
adjustment disorder with mixed emotional features (claimed as 
a neuropsychiatric disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from September 1984 to 
September 2001.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Evidence pertinent to the matters on appeal was received in 
October 2006.  The veteran's representative has waived 
initial RO consideration of this evidence.

The issue of entitlement to direct service connection for an 
adjustment disorder and the issue of entitlement to secondary 
service connection for an adjustment disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Additional service department documents were received in 
August 2002, subsequent to the April 26, 2002 rating 
decision, that are relevant and probative of the issue of 
direct service connection for an adjustment disorder.

2.  The veteran was not provided notice with appellate rights 
that the April 26, 2002 rating action denied secondary 
service connection for an adjustment disorder.


CONCLUSION OF LAW

The April 26, 2002 rating decision that denied direct and 
secondary service connection for an adjustment disorder with 
mixed emotional features (claimed as a neuropsychiatric 
disorder) is not final.  38 C.F.R. § 3.156(c)(i) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Direct service connection

An April 26, 2002 rating decision (in pertinent part) denied 
direct service connection for an adjustment disorder with 
mixed emotional features (claimed as a neuropsychiatric 
disorder).  The veteran was notified of the decision, and 
provided his appellate rights, by letter dated April 29, 
2002, but did not appeal any action taken therein.

In November 2003 the veteran submitted evidence that included 
treatment records from a U.S. Naval Hospital.  The Board 
observes that it appears that an April 26, 1999 Mental Health 
Questionnaire, and records showing mental health treatment on 
April 26, 1999, and May 12, 1999 were not of record at the 
time of the April 26, 2002 rating decision that denied direct 
service connection for an adjustment disorder.  The Board 
finds that the aforementioned records are relevant to the 
issue at hand.  Under such circumstances, the RO must 
reconsider this claim.  38 C.F.R. § 3.156 (c)(i).

As such, the April 26, 2002 rating decision that denied 
direct service connection for an adjustment disorder with 
mixed emotional features (claimed as a neuropsychiatric 
disorder) is not final, and the issue of whether there was 
CUE in the April 26, 2002 rating decision that denied direct 
service connection for an adjustment disorder is moot.


II.  Secondary service connection

The Board notes that a letter dated April 29, 2002, which 
provided notice of the April 26, 2002 rating decision did not 
reference denial of service connection on a secondary basis 
for an adjustment disorder with mixed emotional features 
(claimed as a neuropsychiatric disorder).  As such, the Board 
finds that there does not exist any prior final denial of 
entitlement to service connection for an adjustment disorder 
with mixed emotional features (claimed as a neuropsychiatric 
disorder) on a secondary basis.  As such, the issue of 
whether there was CUE in the April 26, 2002 rating decision 
that denied secondary service connection for an adjustment 
disorder with mixed emotional features (claimed as a 
neuropsychiatric disorder) is moot.

Conclusion

Having determined that the issues of entitlement to direct 
and secondary service connection for an adjustment disorder 
are presently before the Board on a de novo basis, VA's 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA) will be addressed in the remand portion of this 
decision.


ORDER

The April 26, 2002 rating decision that denied service 
connection for an adjustment disorder with mixed emotional 
features (claimed as a neuropsychiatric disorder) is not 
final, and must be reconsidered by the AOJ.  To this extent, 
the appeal is granted.

The April 26, 2002 rating decision did not constitute a prior 
final denial of secondary service connection for an 
adjustment disorder with mixed emotional features (claimed as 
a neuropsychiatric disorder), and such matter is for 
consideration on a de novo basis.  To this extent, the appeal 
is granted.


REMAND

As for the issue of entitlement to direct service connection 
for an adjustment disorder, the Board notes that in January 
2002 the veteran underwent a VA examination that addressed 
the matter of whether the veteran had a current psychiatric 
disability related to service.  The Board notes, however, 
that the opinion was not based on the veteran's complete 
service medical records.  Further, the Board observes that 
additional, relevant medical evidence (such as a September 
2006 private psychiatric examination report) has been 
associated with the claims file since the January 2002 
examination (and April 2002 addendum).

As for the issue of entitlement to secondary service 
connection for an adjustment disorder, the Board notes that 
the veteran's service-connected disabilities include 
bilateral Terrien's degeneration of the cornea and left ear 
hearing loss, both of which are rated as noncompensably 
disabling.  In a medical record (Fee Basis Interim Summary) 
dated in September 2001, a physician (identified in the April 
2002 rating decision as a psychiatrist) essentially indicated 
that the veteran had major depression related to his service-
connected eye condition.  The Board notes, however, that it 
appears that the physician identified the veteran's eye 
disability as being 30 percent disabling, whereas the 
veteran's eye disability has always been rated as 
noncompensable.  Further, it does not appear that the 
complaints the veteran made (as contained in the September 
2001 record) were related to his eye disability.  Finally, 
the September 2001 physician did not indicate whether the 
veteran's depression was chronic or episodic.  In this 
regard, the Board notes that the veteran appeared to make no 
complaints related to his eye disability at the January 2002 
VA examination or at the time of his most recent psychiatric 
examination, that conducted in September 2006.  

In sum, whether the veteran has a current psychiatric 
disability which is related to military service or service-
connected disability is a medical question and requires 
medical expertise.  Under the circumstances of this case, and 
in the absence of a comprehensive psychiatric examination of 
record, the Board finds that the duty to assist requires VA 
to arrange for a medical opinion examination that addresses 
the matters raised by this appeal.

Finally, review of the record reveals that the veteran has 
not received full Veterans Claims Assistance Act of 2000 
(VCAA) notice for the issues on appeal.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should send the veteran a 
VCAA-compliant letter for the issues of 
(1) entitlement to service connection for 
a psychiatric disability ( to include an 
adjustment disorder with mixed emotional 
features), on a direct incurrence basis, 
and (2) entitlement to service connection 
for a psychiatric disability ( to include 
an adjustment disorder with mixed 
emotional features) as secondary to 
service-connected disability, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2003), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and 
any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed of all 
information and evidence needed to 
substantiate and complete the service 
connection claims on direct incurrence 
and secondary service connection bases, 
informed of which information and 
evidence, if any, that he is to provide, 
and informed of which information and 
evidence, if any, VA will attempt to 
obtain.  VA must also request that the 
claimant provide any evidence in his 
possession that pertains to the claims.  

2.  The veteran should be scheduled for a 
VA psychiatric examination.  The examiner 
should be provided the veteran's claims 
file for review, and any indicated 
studies must be completed.  Following 
examination of the veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has any current psychiatric disability 
related to military service or to 
service-connected disability.  The 
examiner must explain the rationale for 
all opinions given.

3.  The AOJ should then readjudicate the 
issues of (1) entitlement to service 
connection for a psychiatric disability 
(to include an adjustment disorder with 
mixed emotional features), on a direct 
incurrence basis, and (2) entitlement to 
service connection for a psychiatric 
disability (to include an adjustment 
disorder with mixed emotional features) 
as secondary to service-connected 
disability.  If any benefit sought is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


